


Exhibit 10.7


LEASE ADDENDUM NO. 6
THIS LEASE ADDENDUM NO. 6 (“Addendum No. 6”) is made and executed as of this 3rd
day of June, 2014, by and between COTTONWOOD NEWPARK ONE, L.C., a Utah limited
liability company (“Landlord”), and SKULLCANDY, INC., a Delaware corporation
(“Tenant”), as an addendum to that certain Lease Agreement between Landlord and
Tenant dated the 27th day of August, 2007, as amended by that certain Lease
Addendum No. 1 dated the 18th day of June, 2008, that certain Lease Addendum No.
2 dated the 21st day of July, 2010, that certain Lease Addendum No. 3 dated the
2nd day of September, 2010, certain Lease Addendum No. 4 dated the 4th day of
October, 2011 and that certain Lease Addendum No. 5 dated the 16th day of
November, 2012 (collectively, the “Lease”). Landlord and Tenant are sometimes
collectively referred to below as the “parties.”


RECITALS:
A.    Pursuant to the Lease, Tenant leased from Landlord that certain commercial
office space consisting of approximately twenty-eight thousand two hundred four
(28,204) rentable square feet (24,476 usf) (the “Premises”) in a building (the
“Building”) constructed on real property owned by Landlord located at 1441 West
Ute Boulevard, Park City, Utah, as more particularly described in the Lease.
B.    The parties desire to modify and amend the Lease, subject to the terms and
conditions of this Addendum No. 6.
NOW, THEREFORE, for and in consideration of the parties’ covenants and
agreements contained herein and in the Lease, Landlord and Tenant covenant and
agree as follows:




AGREEMENT:


1.Recitals. The recitals to this Addendum No. 6 are an integral part of the
agreement and understanding of the parties, and are incorporated by reference in
this Addendum No. 6.


2.Definitions. The definitions of certain of the capitalized terms used in this
Addendum No. 6 not expressly defined in this Addendum No. 6 will have the
respective meanings set forth in the Glossary of Defined Terms attached as
Exhibit A to the Lease or elsewhere in the Lease.


3.Specific Lease Amendments. Effective as of the date of this Addendum No. 6
(the “Effective Date”), the terms of the Lease are amended as follows:


a.    Extension of Lease Term. The Lease Term is presently scheduled to expire
on February 28, 2015. Effective as of March 1, 2015 (the “Extension Date”), the
Lease Term is extended for a period expiring on February 29, 2016 (the “Revised
Lease Expiration Date”), unless sooner terminated under the terms of the Lease.
The period beginning on the Extension Date and continuing through the Revised
Lease Expiration Date is the “Extension Term” and the Summary of Basic Lease
Information and Section 3 of the Lease are amended accordingly. Tenant
acknowledges and agrees that given the extension of the Lease Term as provided
above, the Extension Option granted in Addendum No. 5 of the Lease is deemed
exercised and shall be of no further force and effect. Tenant shall have two
additional (2) Extension Options of six (6) months each as set forth in Section
4 below.




--------------------------------------------------------------------------------




b.    Monthly Base Rent for Extension Term. The monthly Base Rent for the
Premises for the Extension Term is as follows, and the Summary of Basic Lease
Information of the Lease is amended accordingly:
Lease Months            Monthly Base Rent    Annual Base Rent


3/1/2015 - 2/29/2016        $ 44,656.33        $ 535,876.00


4.Renewal Options. Subject to the provisions of the Lease, Landlord hereby
grants to Tenant the options (“Extension Options”) to extend the term of the
Lease for two (2) successive extension terms of six (6) months each in
accordance with the provisions set forth in this Section 4 (the “Extension
Renewal Terms”). If the Lease Term is so extended, such extensions shall be on
the same terms and conditions as are applicable during the initial Lease Term
and the Extension Terms, except that the Base Rent during the Extension Renewal
Terms shall be as follows:


Lease Months            Monthly Base Rent    Annual Base Rent


3/1/2016 - 8/31/2016        $ 45,996.02        $ 551,952.28
9/1/2016 - 2/28/2017        $ 45,996.02        $ 551,952.28




If Tenant desires to exercise the Extension Options, it shall send notice
thereof (an “Extension Notice”) to Landlord no less than two hundred seventy
(270) days prior to the expiration of the then current Term. Landlord and Tenant
shall execute an amendment to the Lease (the “Extension Amendment”) stating the
new Base Rent and expiration date of the applicable Extension Renewal Term. If
the Extension Amendment is not fully executed for any reason as provided above,
the Lease Term shall not be extended and the Extension Options hereunder shall
terminate. Notwithstanding the foregoing, Tenant shall not be entitled to extend
this Lease if an uncured event of default has occurred under any term or
provision contained in the Lease or a condition exists which with the passage of
time or the giving of notice, or both, would constitute an event of default
pursuant to the Lease as of the date of exercise of the applicable Extension
Option. The rights contained in this Section 4 shall be personal to the
originally named Tenant and may be exercised only by the originally named Tenant
and any Related Entity (and not any other assignee, sublessee or other
transferee of Tenant’s interest in this Lease) and only if the originally named
Tenant or Related Entity occupies the entire Premises as of the date it
exercises the applicable Extension Option in accordance with the terms of this
Section 4. If Tenant properly exercises an Extension Option and is not in
default under the Lease at the end of the Extension Term, the Lease Term, as it
applies to the entire Premises then leased by Tenant, shall be extended for the
applicable Extension Renewal Term. If Tenant fails to deliver a timely Extension
Notice, Tenant shall be considered to have elected not to exercise the Extension
Option. Any termination of the Lease during the Extension Term shall terminate
all renewal or lease extension rights hereunder. The extension rights of Tenant
hereunder shall not be severable from the Lease, nor may such rights be assigned
or otherwise conveyed in connection with any permitted assignment of the Lease.
During any Extension Renewal Term (a) no rent abatement or other concession, if
any, applicable to the initial Lease Term or previous Extension Terms shall
apply to the applicable Extension Renewal Term, and (b) all leasehold
improvements within the Premises shall be provided in their then-existing
condition (on an “as-is” basis) at the time the applicable Extension Renewal
Term commences.


5.Tenant’s Acceptance of the Premises. Tenant accepts the Premises in its “as
is” condition, and Landlord shall have no liability or obligation for making any
alterations or improvements of any kind in or about the Premises. Landlord and
Tenant acknowledge that Tenant has been occupying the Premises pursuant to the
Lease since the commencement of the initial Lease Term, and therefore Tenant
continues to




--------------------------------------------------------------------------------




accept the Premises in its presently existing condition. Except as otherwise
expressly provided in the Lease, Tenant further acknowledges and agrees that
Landlord has made no representation or warranty with regard to the condition of
the Premises or the suitability thereof for Tenant’s business, nor shall
Landlord be obligated to provide or pay for any work or services related to the
improvement of the Premises.


6.Broker. Landlord and Tenant each represent to the other that it has had no
dealings with any real estate broker, agent or finder in connection with the
negotiation of this Addendum No. 6, except for Janet G. West of Sage Realty
Services, L.C. (“Broker”) and that they know of no other real estate broker,
agent or finder who is entitled to a commission or finder’s fee in connection
with this Addendum No. 6. Each party shall indemnify, protect, defend and hold
harmless the other party against all claims, demands, losses, liabilities,
lawsuits, judgments, and costs and expenses (including reasonable attorney fees)
for any leasing commission, finder’s fee, equivalent compensation alleged to be
owing on account of the indemnifying parties’ dealings with any real estate
broker, agent or finder other than Broker. The terms of this Section 6 will
survive the expiration or earlier termination of the Lease Term.


7.Other Provisions.


Tenant represents, warrants and agrees with Landlord as follows:
(a)    The Lease and this Addendum No. 6 embody the entire agreement now
existing with Landlord related to the Expanded Premises; and
(b)    The Lease, as modified hereby, is in full force and effect; and
(c)    The Lease, or any interest therein, has not been previously transferred,
subleased, assigned or pledged by Tenant; and
(d)    Tenant is not aware of any default by Tenant or Landlord under either the
Lease or this Addendum No. 6.
Landlord represents, warrants and agrees with Tenant as follows:
(a)    The Lease and this Addendum No. 6 embody the entire agreement now
existing with Tenant related to the Expanded Premises; and


(b)    The Lease, as modified hereby, is in full force and effect; and


(c)    Landlord is not aware of any default by Tenant or Landlord under either
the Lease or this Addendum No. 6.


9.    General. Without limiting any provision respecting assignment or transfer
as contained in the Lease, this Addendum No. 6 shall be binding upon and inure
to the benefit of the respective legal representatives, and any authorized
successors and assigns of the parties. This Addendum No. 6 shall be governed by,
and construed in accordance with, the laws of the State of Utah. All notices and
other communications given pursuant to the Lease, as modified hereby, shall be
made as provided in the Lease. Except as modified in this Addendum No. 6, the
Lease is, and shall remain, in full force and effect. The Lease, as amended by
this Addendum No. 6, shall not be further amended or modified except by a
written instrument signed by the parties. In the event of any conflict between
the terms of the Lease and this Addendum No. 6, this Addendum No. 6 shall
control. The person executing this Addendum No. 6 on behalf of Tenant warrants
and represents that Tenant has full right and authority to execute, deliver and
perform this Addendum No. 6 and no approval or consent of any third party (other
than the parties to this Addendum No. 6) is necessary




--------------------------------------------------------------------------------




to make such Addendum No. 6 effectual or otherwise valid and binding. The person
executing this Addendum No. 6 on behalf of Landlord warrants and represents
that: (a) Landlord is a duly organized and existing legal entity, in good
standing in the State of Utah; (b) Landlord has full right and authority to
execute, deliver and perform this Addendum No. 6 and no approval or consent of
any third party (other than the parties to this Addendum No. 6) is necessary to
make this Addendum No. 6 effectual or otherwise valid and binding; and (c) the
person executing this Addendum No. 6 on behalf of Landlord was authorized to do
so. This Addendum No. 6 shall not be effective or binding unless and until it is
fully executed and delivered by Landlord and Tenant. This Addendum No. 6 may be
executed in multiple counterparts, each of which shall constitute an original
and all of which taken together shall constitute one and the same instrument.




[Signature Page to Follow]




--------------------------------------------------------------------------------




DATED and effective as of the date first written above.


TENANT:
SKULLCANDY INC., a Delaware corporation





By:    /s/ Patrick Grosso    /
/s/ Jason Hodell
Name:    Patrick Grosso    
Jason Hodell
Title:    Vice President, Strategic Initiatives and Corporate Affairs
Chief Financial Officer
Date:    June 3, 2014


LANDLORD:
COTTONWOOD NEWPARK ONE, L.C., a Utah limited liability company, by its manager

CPM NEWPARK, L.C., a Utah limited liability company, by its manager


COTTONWOOD PARTNERS MANAGEMENT, LTD., a Utah limited liability company, by its
following general partner, COTNET MANAGEMENT, INC., a Utah corporation




By:    /s/ John L. West
JOHN L. WEST, President






